         Case 3:16-cv-03463-WHA Document 258 Filed 10/08/20 Page 1 of 4




 1   BAKER BOTTS L.L.P.                              DESMARAIS LLP
     Wayne O. Stacy (SBN 314579)                     John M. Desmarais (SBN 320875)
 2   wayne.stacy@bakerbotts.com                      jdesmarais@desmaraisllp.com
     Sarah J. Guske (SBN 232467)                     Justin P.D. Wilcox (pro hac vice)
 3   sarah.guske@bakerbotts.com                      jwilcox@desmaraisllp.com
     Jeremy J. Taylor (SBN 249075)                   Jordan N. Malz (pro hac vice)
 4   jeremy.taylor@bakerbotts.com                    jmalz@desmaraisllp.com
     101 California Street                           Steven M. Balcof (pro hac vice)
 5   36th Floor, Suite 3600                          sbalcof@desmaraisllp.com
     San Francisco, California 94111                 Jennifer Przybylski
 6   Telephone:      (415) 291-6200                  jprzybylski@desmaraisllp.com
     Facsimile:      (415) 291-6300                  230 Park Avenue
 7                                                   New York, NY 10169
     Attorneys for Defendant                         Telephone:     (212) 351-3400
 8   CISCO SYSTEMS, INC.                             Facsimile:     (212) 351-3401
 9
                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
11

12
     STRAIGHT PATH IP GROUP, INC.,                   Case No. 3:16-cv-03463-WHA
13
                        Plaintiff,                   SECOND APPLICATION FOR
14                                                   ISSUANCE OF WRIT OF
            v.                                       EXECUTION AND AFFIDAVIT OF
15                                                   JOHN M. DESMARAIS IN
     CISCO SYSTEMS, INC.,                            SUPPORT OF POST-JUDGMENT
16                                                   INTEREST
                        Defendant.
17
                                                     Honorable Judge William H. Alsup
18

19

20

21

22

23

24

25

26

27

28
     APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION
          Case 3:16-cv-03463-WHA Document 258 Filed 10/08/20 Page 2 of 4




 1          I, John M. Desmarais, declare and state as follows:
 2          1.      I am an attorney admitted to practice in the State of California and a partner with the
 3   law firm of Desmarais LLP, counsel of record for Defendant Cisco Systems, Inc. (“Cisco”) in the
 4   above-captioned matter. I submit this declaration based upon personal knowledge, and if called upon
 5   as a witness, I could competently testify to the truth of each statement herein.
 6          2.      On May 19, 2020, the Court issued an order in the above-captioned action in the United
 7   States District Court, Northern District of California (“Order”) awarding Cisco $1,920,146 in
 8   attorney’s fees against Plaintiff Straight Path IP Group, Inc (“Straight Path”). (Dkt. No. 244.)
 9          3.      I acted as counsel of record for the Judgment Creditor Cisco, and on July 16, 2020,
10   requested issuance of a Writ of Execution. (Dkt. No. 253 (hereinafter “First Writ of Execution”).) On
11   July 21, 2020, the Writ of Execution issued. (Dkt. No. 255.)
12          4.      Straight Path informed the United States Court of Appeals for the Federal Circuit
13   (“Federal Circuit”) on February 14, 2018, that “Appellant Straight Path Group IP [sic], Inc. has
14   recently changed its name to Straight Path IP Group, LLC,” and moved “to amend the case caption by
15   changing ‘Straight Path IP Group, Inc.’ to ‘Straight Path IP Group, LLC.’” Straight Path IP Group,
16   LLC v. Apple Inc., No. 18-1491, Dkt. 13 (Fed. Cir. Feb. 14, 2018). Straight Path did not request an
17   amended caption in the District Court proceeding, and the judgment therefore issued against Straight
18   Path IP Group, Inc. Cisco initially sought the First Writ of Execution based upon these identified
19   names. (Dkt. No. 253.)
20          5.      Since the Court issued the First Writ of Execution, Cisco learned that Plaintiff Straight
21   Path IP Group, Inc. changed its corporate name to SPIP Litigation Group, LLC—a fact that Plaintiff
22   had not disclosed to Cisco when Cisco filed the First Writ of Execution. Plaintiff revealed this fact in
23   connection with its currently pending appeal to the Federal Circuit when it moved to change the
24   caption of that appeal. Straight Path informed the Federal Circuit on August 6, 2020, that “Appellant
25   Straight Path IP, Inc. has changed its name to SPIP Litigation Group, LLC” and moved “to amend the
26   case caption by changing ‘Straight Path IP Group, Inc.’ to ‘SPIP Litigation Group, LLC.’” SPIP
27   Litigation Group, LLC v. Apple Inc., No. 20-1962, Dkt. 25 (Fed. Cir. Aug. 6, 2020). Straight Path
28
      APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION     2
            Case 3:16-cv-03463-WHA Document 258 Filed 10/08/20 Page 3 of 4




 1   subsequently filed documentation with the Federal Circuit on September 21, 2020, providing the
 2   Certificate of Conversion with the State of Delaware to change the name from Straight Path IP Group,
 3   Inc. to SPIP Litigation Group, LLC, dated October 24, 2017. Id., Dkt. 32, Exhibit A. It is not clear
 4   from this filing why this name change was not implemented in the present District Court litigation or
 5   the previous Federal Circuit appeal (18-1491). On October 5, 2020, the Federal Circuit granted
 6   Straight Path’s request to change the caption. Id. Dkt. 33.
 7             6.      Cisco has therefore identified two names1 on the proposed Writ of Execution, attached
 8   hereto as Exhibit A: Straight Path IP Group, Inc. and SPIP Litigation Group, LLC.
 9             7.      Based on a WestLaw Company Investigator Report, the last known address for Straight
10   Path IP Group, Inc. is 600 Sylvan Avenue, Suite 402, Englewood Cliffs, New Jersey 07632. An
11   address was not available through a WestLaw Company Investigator Report for SPIP Litigation
12   Group, LLC. The State of Delaware Department of State: Division of Corporations lists the following
13   registered agent address for SPIP Litigation Group, LLC, File No. 4953070: VCorp Services, LLC,
14   1013 Centre Road, Suite 403-B, Wilmington, Delaware 19805. In a recent production in response to
15   Cisco’s First Interrogatories pursuant to Fed. R. Civ. Proc. 69, a bank statement identified the address
16   for SPIP Litigation Group as 12 Bradford Place, Passaic, NJ 07055-2507. (SPIP-02002336.) As a
17   result, I have listed all above addresses for Straight Path on the proposed Writ of Execution attached
18   hereto as Exhibit A.
19             8.      Pursuant to California Code of Civil Procedure § 685.010 and 28 U.S.C. § 1961, the
20   amount of post-judgment interest included in Exhibit A is $672.31.
21             9.      Under 28 U.S.C. § 1961, post-judgment interest “shall be calculated from the date of
22   the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury
23   yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week
24   preceding the date of the judgment.”
25             10.     To determine weekly average 1-year constant maturity interest Treasury yield, as
26   published by the Board of Governors of the Federal Reserve System, for the calendar week preceding
27
     1
28       The third entity name, Straight Path IP Group, LLC, was identified on the First Writ of Execution.
         APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION   3
           Case 3:16-cv-03463-WHA Document 258 Filed 10/08/20 Page 4 of 4




 1   the    date   of       the   judgment,   the     Federal   Reserve    Website    was       consulted   at
 2   http://www.federalreserve.gov/releases/H15/. Historical weekly averages for the market yield on U.S.
 3   Treasury securities at 1-year constant maturity, quoted on investment basis were downloaded from the
 4   Federal Reserve Website. Per the screenshots below, the weekly average for the calendar week
 5   preceding the entry of the Order (May 19, 2020) was .09%.
 6

 7

 8

 9

10

11           11.     There are 142 days between May 19, 2020, the date of entry of the Order, and this
12   Application, including the final date October 8, 2020. Therefore, the appropriate post-judgment
13   interest was calculated at a rate of .09% per annum based on the amount of $1,920,146 for 142 days,
14   amounting to $672.31 of accrued interest.
15           12.     Issuance of a Writ of Execution in the form attached hereto as Exhibit A is hereby
16   requested.
17           I declare under penalty of perjury pursuant to the laws of the United States that the foregoing
18   is true and correct.
19           Executed this 8th of October, 2020, in New York, NY.
20

21                                                              By:     /s/ John M. Desmarais
22                                                                    John M. Desmarais

23
                                                                      Attorney for Defendant,
24                                                                    Cisco Systems, Inc.

25

26

27

28
      APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION       4
